Title: Abigail Adams to William Cranch, 23 February 1794
From: Adams, Abigail
To: Cranch, William


          
            Dear cousin
            Quincy Febry 23. 1794
          
          I received your kind Letter last evening. I should be glad of two shares if you would part with them. I inclose 30 dollors for the first payment, but at the same time will content myself with one rather than be any disadvantage to you yet wish you not to sell to any other

person any share you may part with, should you determine to not to keep them. I would however advise you to keep as many as you can and was it not for the purchase of a Farm which your uncle made last fall I would get him to assist you, but he has been obliged to Borrow money himself—
          as to the oatmeal I am sorry to have given you so much trouble about it. I will take it and you may take the half dollor from the inclosed. your sister Norten & Baby are just come to dine with me and are very well. Your Father has not been well since his return from Boston. he has been confind with one of his great Colds the rest are well affectionate Regards to your Aunt and Family from your / affectionate Aunt
          
            A A
          
        